Freeman, J.,
delivered the opinion of the court.
This is an action of replevin for recovery of a mule. The jury found a verdict for defendant for value of the mule, directing the return of the mule or payment of this sum, in the usual form. Thereupon, without any finding of the jury so far as the record shows, the court entered up an additional judgment for detention of the mule of $15. This was error, but as we can correct the error from the face of the judgment, we strike out this item and affirm the judgment as to the amount- found properly by thejury
The costs of this court will be paid by the defendant as on reversal.